Campbell, C. J.
In this case plaintiff in error claims freedom from liability on certain notes made by her for goods purchased, because she insists that as a married woman residing in Indiana she was disqualified from contracting in Michigan or elsewhere in that way.
We do not find in the record any evidence that the laws of Indiana disqualify her. If any such laws exist they should have been proven in the circuit court. We can only review such matters as that court has acted on, and we cannot reverse a judgment upon grounds not based on evidence introduced below. We cannot presume that there was anything which would make such notes void when our laws authorize them. Worthington v. Hanna, 23 Mich., 530.
We do not wish to be understood as intimating that our laws would not govern these notes at any rate, as made in Michigan. That point we do not decide because it is not required by the record.
Judgment is affirmed with costs.
The other Justices concurred.